internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg eo2 plr-148377-02 date date legend taxpayer state council authority act dear this is in response to a ruling_request submitted on behalf of taxpayer dated date the request has been further supplemented by additional documentation and correspondence dated date and date taxpayer requests a ruling that its income is excludable from gross_income for federal_income_tax purposes under sec_115 of the internal_revenue_code facts taxpayer is a corporation created under the nonprofit public benefit corporation law of state according to its articles of incorporation taxpayer is organized exclusively for the purpose of assisting in the provision of adequate safe and sanitary residential housing nationwide and for any other public purposes related thereto these related purposes will include making available low-cost financing opportunities to homebuyers for the purchase of residential housing with particular emphasis on assisting low- income minority and first-time homebuyers taxpayer will work in cooperation with local nonprofit agencies and regional lenders to provide mortgage loan financing and down-payment assistance to families and individuals in the state and nationwide who otherwise may not be able to afford to purchase a home taxpayer will provide and service second mortgage and in some cases first mortgage loan opportunities to homeowners and will arrange for the availability of mortgage loans through its lenders or through the issuance of mortgage revenue bonds purchased by banks and other eligible investors by offering second mortgage loan financing taxpayer can assist homebuyers in providing up to of the cash needed at closing as a result of the opportunities it will provide taxpayer will be assisting state counties and other local governments nationwide in satisfying their local_government legal obligations of providing for the improvement and development of housing and making adequate provision for the housing needs of all segments of the community all of taxpayer’s directors must concurrently in accordance with its bylaws serve as certain board members or officers or a designee of the council and of the authority the council is a state nonprofit public benefit corporation organized exclusively for the purpose of exercising functions of government and other public purposes more specifically the council’s purpose is to represent the collective interests including maximizing rural housing options of its members all of which are rural counties of the state the authority was created pursuant to state act its purpose is to assist its own member counties in satisfying their state law requirement to prepare and implement plans to improve and develop housing for all economic segments of the community among its activities the authority fulfills its purpose by financing residential mortgages issuing bonds necessary to effect its purposes and offering a variety of homebuyer assistance programs including offering second mortgages to residents within the borders of its member counties it is represented that given the success of the authority taxpayer was formed to provide services to state counties not served by the authority as well as on a nationwide level similar to those provided by the authority for its member counties because taxpayer’s directors are also directors or officers of the council and authority selected by the member counties of those entities taxpayer’s board_of directors is determined by the state counties that are members of the council and the authority taxpayer’s articles of incorporation state that it is not organized for the private gain of any person accordingly it is represented that no part of the funds of taxpayer may inure to the benefit of or be distributed to any private individual except that taxpayer may pay reasonable_compensation for services rendered and reimburse directors for reasonable and necessary expenses_incurred in relation to their duties as directors initially the council will provide administrative services to taxpayer for which taxpayer will pay reasonable_compensation it is represented that taxpayer will not engage in any type of partnership arrangement or share income with any organization that is not either a non-federal governmental entity or an entity whose income is excludable under sec_115 of the code its articles of incorporation provide that upon taxpayer’s dissolution all of taxpayer’s assets after satisfaction of taxpayer’s liabilities will be distributed to the council it is further represented that any revenues generated by taxpayer in excess of its business operating needs will be contributed to the council should the council cease to exist taxpayer’s articles state that all remaining assets will be distributed directly to the state counties that were members of the council all income received by the council is to be used to accomplish its purpose of benefitting its member counties it is represented that none of the council’s income will accrue to an organization that is not either a non-federal governmental entity or an entity whose income is excludable under sec_115 of the code it is further represented that the council intends to amend its articles of incorporation to provide that no part of the net_earnings shall inure to the benefit of any member or private shareholder and that upon dissolution the council’s assets after satisfaction of the council’s liabilities will be distributed only to its member counties it is represented that the council meets the requirements of sec_115 of the code law and analysis both taxpayer and the council have executed a power_of_attorney with respect to the matters discussed in this ruling sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of an essential_governmental_function and accruing to a state political_subdivision of a state or the district of columbia all the facts and circumstances relating to the organization are considered to determine whether the organization performs an essential_governmental_function and whether the income of the organization accrues to a state or political_subdivision of the state revrul_90_74 1990_2_cb_34 concerns an organization formed operated and funded by political subdivisions to pool their casualty risks and other risks arising from their obligations concerning public liability workers’ compensation or employees’ health obligations the ruling states that the income of such an organization is excluded from gross_income under sec_115 so long as private interests do not participate in the organization or benefit more than incidentally from the organization the benefit to the employees of the insurance coverage obtained by the member political subdivisions was deemed incidental to the public benefit revrul_77_261 1977_1_cb_45 holds that income from a fund established under a written declaration of trust by a state for the temporary investment of positive cash balances of a state and its political subdivisions is excludable from gross_income under sec_115 the ruling reasons that the investment of positive cash balances by a state or political_subdivision in order to receive some yield on the funds until needed to meet expenses is a necessary incident of the power of the state or political_subdivision to collect taxes and raise revenue the ruling also concludes that for purposes of sec_115 the investment fund’s income accrues for the sole benefit of state x and its participating political subdivisions because they have an unrestricted right to their proportionate share of such income in this case taxpayer was formed exclusively for the purpose of assisting in the provision of adequate safe and sanitary residential housing and for any other public purposes related thereto with emphasis on providing low-cost financing opportunities to families and individuals who otherwise may not be able to afford to purchase a home its current and proposed activities as represented are related to that purpose the objectives of taxpayer constitute an essential_governmental_function within the scope of sec_115 of the code in addition to deriving income from the performance of an essential_governmental_function income of taxpayer must accrue to the state or a political_subdivision of the state in this case all income of taxpayer accrues to the council or should it no longer exist to the council’s member counties it is represented that the council meets the requirements of sec_115 of the code as such all income of the council is used exclusively for the benefit of its member counties furthermore it is represented that the council intends to amend its articles of incorporation to provide that in the event of the council’s dissolution all of the council’s assets are distributed to its member counties based on the information submitted the income of taxpayer and the council does not accrue other than incidentally to the benefit of any private individual accordingly the income of taxpayer accrues to political subdivisions of the state based on the information submitted representations made and authorities cited we conclude that taxpayer’s income is excludable from gross_income for federal_income_tax purposes under sec_115 of the internal_revenue_code this ruling is contingent the continuing accuracy of the representations made and upon the council’s amending its articles of incorporation as represented because this ruling is dependent on the amendment of this document the ruling applies only for periods on and after the date on which the amendments become effective except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely elizabeth purcell chief exempt_organizations branch office of the division counsel associate chief_counsel tax exempt and government entities enclosure
